UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- Exact name of registrant as specified in charter: Putnam Massachusetts Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Massachusetts Tax Exempt Income Fund The fund's portfolio 8/31/07 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes XLCA XL Capital Assurance MUNICIPAL BONDS AND NOTES (98.5%)(a) Rating(RAT) Principal amount Value Massachusetts (94.5%) Boston, Indl. Dev. Fin. Auth. Rev. Bonds (Springhouse, Inc.), 6s, 7/1/28 BB-/P $2,150,000 $2,165,287 Boston, Indl. Dev. Fin. Auth. Swr. Fac. Rev. Bonds (Harbor Elec. Energy Co.), 7 3/8s, 5/15/15 Aa3 4,640,000 4,652,203 Boston, Wtr. & Swr. Comm. Rev. Bonds, Ser. A, 5 3/4s, 11/1/13 Aa2 7,435,000 7,850,393 Framingham, Hsg. Auth. Rev. Bonds (Beaver Terrace), Ser. A, GNMA Coll., 6.35s, 2/20/32 AAA 2,100,000 2,278,752 Holden, G.O. Bonds (Multi-Purpose), FGIC, U.S. Govt. Coll., 5 1/2s, 3/1/20 (Prerefunded) Aaa 5,185,000 5,457,316 Lowell, G.O. Bonds, Ser. A, XLCA, 5s, 9/15/22 Aaa 1,750,000 1,818,250 MA Bay Trans. Auth. Sales Tax Rev. Bonds, Ser. C, 5 1/2s, 7/1/16 AAA 5,000,000 5,536,950 MA Bay Trans. Auth. Sales Tax Special Tax Bonds, Ser. B, 5 1/4s, 7/1/30 AAA 1,350,000 1,459,107 MA State College Bldg. Auth. Rev. Bonds, Ser. B, XLCA, 5 1/2s, 5/1/28 Aaa 4,000,000 4,442,320 MA State Dev. Fin. Agcy. Higher Ed. Rev. Bonds (Emerson College), Ser. A 5s, 1/1/19 A- 1,200,000 1,243,344 5s, 1/1/18 A- 580,000 604,540 MA State Dev. Fin. Agcy. Rev. Bonds (Lasell College), 6 3/4s, 7/1/31 BB+/P 110,000 113,213 (Lasell College), 6 3/4s, 7/1/31 (Prerefunded) BB+/P 1,305,000 1,464,758 (Lasell Village), Ser. A, 6 3/8s, 12/1/25 (Prerefunded) BB/P 1,250,000 1,308,613 (MA Biomedical Research), Ser. C, 6 1/8s, 8/1/12 Aa3 1,950,000 2,065,011 (MA Biomedical Research), Ser. C, 5 7/8s, 8/1/10 Aa3 1,830,000 1,907,354 (WGBH Edl. Foundation), Ser. A, AMBAC, 5 3/4s, 1/1/42 Aaa 5,000,000 5,702,300 (Boston Biomedical Research), 5 3/4s, 2/1/29 Baa3 1,750,000 1,762,775 (Hampshire College), 5.7s, 10/1/34 BBB 1,315,000 1,347,967 (Linden Ponds, Inc.), Ser. A, 5 1/2s, 11/15/27 BB/P 600,000 584,958 (Middlesex School), 5 1/8s, 9/1/23 A1 1,000,000 1,037,270 (First Mtge. - Orchard Cove), 5s, 10/1/19 BBB- 550,000 522,687 MA State Dev. Fin. Agcy. VRDN (Boston U.) Ser. R-2, XLCA, 3.9s, 10/1/42 VMIG1 3,300,000 3,300,000 Ser. R-4, XLCA, 3.9s, 10/1/42 VMIG1 1,025,000 1,025,000 MA State Edl. Fin. Auth. Rev. Bonds, Ser. E, AMBAC, 5s, 1/1/13 Aaa 3,625,000 3,646,533 MA State G.O. Bonds (Construction Loan) Ser. A, FSA, 5s, 3/1/24 (Prerefunded) AAA 13,000,000 13,920,920 Ser. D, 5s, 8/1/21 (Prerefunded) AAA 3,190,000 3,429,378 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Winchester Hosp.), Ser. E, 6 3/4s, 7/1/30 (Prerefunded) BBB+/F 2,945,000 3,170,528 (UMass Memorial), Ser. C, 6 1/2s, 7/1/21 Baa2 3,125,000 3,278,219 (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 1,300,000 1,347,424 (Harvard U.), Ser. N, 6 1/4s, 4/1/20 Aaa 5,000,000 5,949,850 (Learning Ctr. for Deaf Children), Ser. C, 6 1/8s, 7/1/29 Ba2 1,000,000 982,780 (Hlth. Care Syst. Covenant Hlth.), Ser. E, 6s, 7/1/31 A 3,000,000 3,147,660 (Partners Hlth. Care Syst.), Ser. C, 6s, 7/1/15 Aa2 2,100,000 2,247,672 (Partners Hlth. Care Syst.), Ser. C, 6s, 7/1/14 Aa2 1,460,000 1,563,733 (Partners Hlth. Care Syst.), Ser. C, 5 3/4s, 7/1/32 Aa2 150,000 155,993 (Partners Hlth. Care Syst.), Ser. C, 5 3/4s, 7/1/32 (Prerefunded) Aa2 3,850,000 4,159,271 (Baystate Med. Ctr.), Ser. F, 5.7s, 7/1/27 A1 1,000,000 1,028,290 (Caritas Christian Oblig. Group), Ser. A, 5 5/8s, 7/1/20 BBB 1,955,000 1,979,301 (Milton Hosp.), Ser. C, 5 1/2s, 7/1/16 BBB- 800,000 811,480 (Milton Hosp.), Ser. C, 5 1/2s, 7/1/11 BBB- 1,265,000 1,286,227 (Cape Cod Hlth. Care), Ser. B, 5.45s, 11/15/23 BBB 2,600,000 2,620,982 MBIA, 5.38s, 7/1/18 Aaa 15,800,000 15,817,064 (Jordan Hosp.), Ser. D, 5 3/8s, 10/1/28 BB+ 3,000,000 2,942,430 (Boston College), Ser. K, 5 3/8s, 6/1/14 Aa3 4,250,000 4,578,950 (Partners Hlth. Care Syst.), Ser. B, 5 1/4s, 7/1/11 Aa2 3,000,000 3,088,200 (MA Inst. of Tech.), Ser. I-1, 5.2s, 1/1/28 Aaa 10,000,000 10,883,200 (Simmons College), Ser. F, FGIC, 5s, 10/1/33 (Prerefunded) Aaa 5,245,000 5,589,124 (Worcester City Campus Corp.), Ser. E, FGIC, 5s, 10/1/26 Aaa 2,000,000 2,058,720 (Fisher College), Ser. A, 5s, 4/1/22 BBB- 1,110,000 1,050,548 (Wellesley College), 5s, 7/1/17 Aa1 1,000,000 1,046,140 (Worcester City Campus Corp.), Ser. F, FGIC, 4 1/2s, 10/1/25 Aaa 2,735,000 2,685,141 MA State Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.) Ser. 86, 5.1s, 12/1/21 Aa2 325,000 325,358 Ser. 84, 4 1/4s, 12/1/07 Aa2 435,000 435,078 MA State Indl. Fin. Agcy. Rev. Bonds (1st Mtge. Stone Institution & Newton), 7.9s, 1/1/24 BB-/P 1,500,000 1,505,190 (American Hingham, Wtr. Treatment), 6 3/4s, 12/1/25 BBB/F 4,520,000 4,535,684 (1st Mtge. Berkshire Retirement), Ser. A, 6 5/8s, 7/1/16 BBB- 3,850,000 3,865,785 (Wentworth Inst. of Tech.), 5 3/4s, 10/1/28 (Prerefunded) AAA 1,650,000 1,716,561 MA State Port Auth. Rev. Bonds, Ser. A MBIA, 5s, 7/1/33 AAA 2,400,000 2,425,176 AMBAC, 5s, 7/1/26 AAA 3,000,000 3,081,870 MA State Port Auth. Special Fac. Rev. Bonds (BOSFUEL), FGIC, 5s, 7/1/27 Aaa 2,500,000 2,503,675 MA State School Bldg. Auth. Dedicated Sales Tax Rev. Bonds, Ser. A FSA, 5s, 8/15/23 Aaa 5,000,000 5,161,950 FSA, 5s, 8/15/20 Aaa 6,500,000 6,781,060 FSA, 5s, 8/15/17 Aaa 5,000,000 5,302,400 AMBAC, 4 3/4s, 8/15/32 Aaa 4,000,000 3,948,080 MA State Special Oblig. Dedicated Tax Rev. Bonds FGIC, FHLMC Coll., FNMA Coll., 5 1/4s, 1/1/22 (Prerefunded) Aaa 2,000,000 2,152,200 FGIC, 5 1/4s, 1/1/20 (Prerefunded) Aaa 5,000,000 5,380,500 MA State Wtr. Poll. Abatement Rev. Bonds Ser. 5, 5 3/8s, 8/1/27 Aaa 4,490,000 4,619,447 Ser. 5, 5 3/8s, 8/1/27 (Prerefunded) Aaa 2,510,000 2,612,810 Ser. 12, 5s, 8/1/20 Aaa 2,645,000 2,774,684 MA State Wtr. Resource Auth. Rev. Bonds, Ser. A 6 1/2s, 7/15/19 (Prerefunded) Aa2 5,500,000 6,427,850 FGIC, U.S. Govt. Coll., 5 3/4s, 8/1/39 (Prerefunded) Aaa 10,000,000 10,646,500 MBIA, 5s, 8/1/29 Aaa 4,000,000 4,086,440 MBIA, 5s, 8/1/29 Aaa 3,225,000 3,311,075 MBIA, 5s, 8/1/27 Aaa 1,500,000 1,543,635 Milford, G.O. Bonds, FSA, 5 1/8s, 12/15/24 Aaa 2,475,000 2,598,923 Norwell, G.O. Bonds, AMBAC, 5s, 2/15/25 Aaa 1,000,000 1,031,230 Quincy, Rev. Bonds, FSA, 5.3s, 1/15/11 Aaa 7,200,000 7,205,040 U. MA Bldg. Auth. Rev. Bonds, Ser. 04-1, AMBAC 5 3/8s, 11/1/16 Aaa 210,000 227,394 5 3/8s, 11/1/16 (Prerefunded) Aaa 790,000 865,722 Westford, G.O. Bonds, FGIC, 5 1/4s, 4/1/20 Aaa 1,000,000 1,034,050 Puerto Rico (3.4%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 2,335,000 2,257,501 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/16 Baa3 500,000 523,680 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. K, 5s, 7/1/17 BBB+ 1,500,000 1,557,915 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. I, 5 1/4s, 7/1/29 Baa3 1,500,000 1,531,770 PR Elec. Pwr. Auth. Rev. Bonds, Ser. RR, FSA, 5s, 7/1/20 Aaa 3,500,000 3,668,174 Virgin Islands (0.6%) VI Pub. Fin. Auth. Rev. Bonds, FGIC, 5s, 10/1/24 Aaa 1,500,000 TOTAL INVESTMENTS Total investments (cost $266,069,981)(b) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $2,900,000 (E) 2/28/18 3.846% USD-SIFMA Municipal Swap Index $(10,328) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International $1,650,000 (F) 2/28/08 Municipal Market $309 Data AAA municipal 10 Year rate Lehman Brothers Special Financing, Inc. 1,650,000 2/29/08 4.27% minus 191 Lehman Brothers Municipal Swap Index Total (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $277,427,392 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at August 31, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2007. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $266,069,981, resulting in gross unrealized appreciation and depreciation of $9,109,323 and $1,856,656, respectively, or net unrealized appreciation of $7,252,667. At August 31, 2007, liquid assets totaling $405 have been designated as collateral for open swap contracts. The rates shown on VRDN are the current interest rates at August 31, 2007. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): Health care 23.7% Utilities and power Education Limited tax The fund had the following insurance concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): FSA 16.1% FGIC Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Massachusetts Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
